UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6789



CHRISTOPHER LEONARD HAMLIN,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cv-00446-MHL)


Submitted: November 15, 2006                 Decided:   November 21, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam.


Christopher Leonard Hamlin, Appellant Pro Se. Paul Christopher
Galanides, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Christopher Leonard Hamlin seeks to appeal the magistrate

judge’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.*      The order is not appealable unless a circuit justice or

judge     issues    a   certificate     of     appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Hamlin has not

made the requisite showing.           Accordingly, we deny Hamlin’s motion

to proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in   the

materials      before   the   court    and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




     *
      The parties consented the magistrate judge’s jurisdiction
under 28 U.S.C. § 636(c) (2000).

                                       - 2 -